PER CURIAM.
Upon consideration of stipulation of counsel for respective parties that above causes abide the decision of this court in the companion case of Commissioner v. Erie Gerard (No. 7528) 75 F.(2d) 542, opinion on rehearing filed June 17, 1935, and final judgment having been entered in said -Gerard Case, ordered that judgment be entered in each of above causes modify*996ing the orders of the Board of Tax Appeals by providing that the taxpayer is liable for the $1.70 per unit distributed to him by the Association, and, as modified, the said orders be affirmed, and that the mandates of this court issue forthwith.